DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-8 are objected to because of the following informalities: 
 Missing punctuation at the end of claim 2, claims 3-8 are objected based on their dependency on claim 2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation “…the distal application ends shaped for coordinated application to a surface”. It is not clear what shape it is meant by this limitation and the specification does not provides a structure or a defined shape “for coordinated application to a surface”.  For examination purposes This limitation will be interpreted as “…the distal application ends [shaped] are configured for coordinated application to a surface”
Claim 16 recites the limitation "the retaining plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes This limitation will be interpreted as “[the] a retaining plate”.
Claims 2-11 and 13- 20 are rejected under 112(b) based on their dependency to Claims 1 and 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 12-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marvin Weinberger (US 20120028554 A1; Hereinafter “Weinberger”).
Regarding Claim 1 Weinberger discloses a grill cleaner, comprising: a head(2, Fig. 5a) having a plurality of coil springs (12, Fig. 5a), each coil spring having a proximate end embedded in the head (See Fig. 5f) and a distal application end (46, Fig. 5e) projecting from the head(See Fig. 5f), the distal application ends configured for coordinated application to a surface. (the prior art of Weinberger teaches the distal ends of the coil springs configured to be applied to a surface in a coordinated manner thus meeting the limitation of being configured for coordinated application to a surface e.g. for scraping at the same time.)
Regarding Claim 2 Weinberger discloses the grill cleaner of claim 1, further comprising a handle (4 Fig. 5a) coupled to and extending from the head (See Fig. 5a), the handle oriented for use in driving the head in a grill cleaning operation (See Abstract and Fig. 5a-5b). 
Regarding Claim 3 Weinberger discloses the grill cleaner of claim 2, wherein the head includes a main body member (Body of 2, See Fig. 5a) and a removable member (8, See Fig. 5a), the removable member removably securable to the main body member(See Fig. 5b), the plurality of coil springs embedded in the removable member(See Fig 5a and 5b, where the springs 12 are embedded in 8).
Regarding Claim 7 Weinberger discloses the grill cleaner of claim 2, wherein the handle is an elongated handle. (See Fig. 5a)
Regarding Claim 8 Weinberger discloses the grill cleaner of claim 3, wherein the handle has a handle axis and the head defines an operational plane (See Annotated Fig. 5b), the handle axis forming an oblique angle with the operational plane. (See Annotated Fig. 5b)

    PNG
    media_image1.png
    316
    714
    media_image1.png
    Greyscale

Regarding Claim 12 Weinberger discloses a grill cleaner, comprising: a cleaner head (2, Fig. 5a), a spring mount (Combination of 26 and 34 and 36, See Fig. 5a) secured to the cleaner head by a press fit(See Para. 136, “Modular frame component 26 may be removably mounted…..via conventional fasteners, such as a rail, apertures for receiving threaded fasteners, snap fit component, latching mechanism or quick connect mechanism”), the spring mount holding a plurality of coil springs(See Para 135 “The surface surrounding opening 34 and/or plate 34 may include a plurality of apertures for mounting spring abraders 12.” And Fig. 5a), each spring of the plurality of coil springs having a proximate end secured to the spring mount (See Fig. 5f) and a distal application end projecting from the head(See Fig. 5f), the distal application ends configured for coordinated application to a surface. (the prior art of Weinberger teaches the distal ends of the coil springs configured to be applied to a surface in a coordinated manner thus meeting the limitation of being configured for coordinated application to a surface e.g. for scraping at the same time)
Regarding Claim 13 Weinberger discloses the grill cleaner of claim 12, further comprising a handle (4 Fig. 5a) coupled to and extending from the head (See Fig. 5a), the handle oriented for use in driving the head in a grill cleaning operation. (See Abstract and Fig. 5a-5b) 
Regarding Claim 14 Weinberger discloses the grill cleaner of claim 12, wherein the spring mount includes a retaining plate (34, See Fig. 5a) having a head face and an opposite grill face (top and bottom faces of 34, Fig. 5a) and a plurality of apertures therethrough from the head face to the grill face (See Para 135…”plate 34 may include a plurality of apertures for mounting spring abraders 12”), each spring of the plurality of springs passing through one of the plurality of apertures with the proximate end retained adjacent the head face and the distal end extending from the grill face (See Fig. 5a and 5f).
Regarding Claim 18 Weinberger discloses the grill cleaner of claim 12, wherein each coil spring of the plurality of coil springs has an axis of extension (See Annotated Fig. 5e), the plurality of axis of extension being mutually parallel. (See Annotated Fig. 5e)
                                               
    PNG
    media_image2.png
    393
    415
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Weinberger (US 20120028554 A1; Hereinafter “Weinberger”) in view of Chih-Hsin Yu (US2005/0011029; Hereinafter “Yu”) .
Regarding Claim 4 Weinberger discloses the grill cleaner of claim 3, Weinberger is silent to the removable member being a socket insert and the main body member having a socket cavity shaped to receive the socket insert and to hold the socket insert when the socket insert is secured to the main body member. Yu teaches a grill cleaner apparatus (1, See Fig. 2) wherein the removable member is a socket insert (21, See Fig. 2) and the main body member has a socket cavity (15, See Fig. 2) shaped to receive the socket insert and to hold the socket insert when the socket insert is secured to the main body member. (See Fig. 2)
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grill brush to incorporate the teachings of Yu and provide the grill brush with the removable member being a socket and the main body having a socket cavity to receive it. Doing so would aid in replacing used or damaged bristle carrier (socket insert) with a new one (See Para. 17 of Yu), thereby reducing the cost since a damaged metal bristle carrier can be replaced with a new one rather than buying a new scraper. (See Para 17 of Yu)
Regarding Claim 5 Weinberger as modified discloses the grill cleaner of claim 4, wherein each coil spring is an extension spring (See elongated handle 4 in Fig. 5b).
Regarding Claim 6 Weinberger as modified by Yu discloses the grill cleaner of claim 4, wherein the socket insert is removably coupled in the socket insert via a spring lock (Spring lock is being interpreted as defined by the present application in paragraph 49 of the specification “Spring lock structure includes a pair of rigid forward projections on socket insert, each corresponding to a forward recess in the wall of socket cavity”) Claws 22 of Yu meets the spring lock as defined “See Para. 17; The metal bristle carrier comprises two claws 22 (pair of forward projections) at front and rear sides respectively, the claws 22 being adapted to hook into the slots (Forward recess) for fastening the metal bristle carrier 21 at the cavity 15 of the scraper”. The art of Yu shows that the Claws 22 are an equivalent structure known in the art. Therefore, because these two locking mechanisms were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the spring lock with the claws of Yu. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Weinberger Weinberger (US 20120028554 A1; Hereinafter “Weinberger”) in view of Alinsli et al(US 9402462 B1; Hereinafter “Alinsli”)
Regarding Claim 9 Weinberger discloses the grill cleaner of claim 1, Weinberger is silent to the springs being overmolded by the head. Alinsli discloses a brush wherein the spring portions are overmolded by the head (See Col 6 Line 36 to 40).   It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the springs being overmolded by the head since the use of overmolding methods are known in the art to attach portions of bristles or spring portions to the head of brushes (See Col 6 Line 36 to 40 of Alinsli)

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Weinberger Weinberger (US 20120028554 A1; Hereinafter “Weinberger”) in view of Marc Geller (US 20050160544 A1; Hereinafter “Geller”)
Regarding Claim 10 Weinberger discloses the grill cleaner of claim 1, wherein the head has a grill facing surface (See Surface of Head 2 in fig. 5a). Weinberger is silent to the grill facing surface is convexly curved. Geller teaches a grill cleaner wherein the head (128, See Fig. 7) has a grill facing surface (See bottom of head in Fig. 7) and the grill facing surface is convexly curved (See Curve 172 in Fig. 7). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberger to incorporate the teachings of Geller and have the grill facing surface of the head being convexly curved. Doing so would enable the user to easily scrape the grill grate with minimal force (See Para. 49 of Geller) thereby increasing the ease of use and performance of the grill cleaner.
Regarding Claim 11 Weinberger as modified discloses the grill cleaner of claim 10, wherein each coil spring of the plurality of coil springs has an axis of extension (See Annotated Fig. 5e), the plurality of axis of extension being mutually parallel (See Annotated Fig. 5e).
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over by Weinberger Weinberger (US 20120028554 A1; Hereinafter “Weinberger”) in view of Colin G Davis (US 20030046780 A1; Hereinafter “Davis”)
Regarding Claim 19 Weinberger discloses the grill cleaner of Claim 12, wherein the spring mount press fit into the head (See Para 136 “Modular frame component 26 may be removably mounted to any surface of frame 16, including ledge 20 and/or strut 18, or other surface of housing 6 via conventional fasteners, such as a rail, apertures for receiving threaded fasteners, snap fit component, latching mechanism or quick connect mechanism that cooperates with the fasteners of frame 16”, the press fit connection supporting a retaining plate(See Para 136) each spring of the plurality of coil springs having a proximate end secured to the retaining plate (See Fig. 5f). Weinberger discloses the connection being snap fit but does not specifically discloses that the connection requires the at least two press-fit legs. Davis teaches that two press fit legs (20, See Fig. 1) are known to be used as a snap fit connection in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brush of Weinberger to incorporate the teachings of Davis and provide the snap fit connection with two snap fit legs since it is known in the art of brushes that snap fit connections can be made using two press fit legs as shown by Davis (See 20 Fig. 1).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Weinberger Weinberger (US 20120028554 A1; Hereinafter “Weinberger”) in view of Colin G Davis (US 20030046780 A1; Hereinafter “Davis”) in further view of Chih-Hsin Yu (US2005/0011029; Hereinafter “Yu”). 
Regarding Claim 20 Weinberger as modified by Davis discloses the grill cleaner of claim 19, Weinberger as modified is silent to the legs being oriented generally vertically and the retaining plate is oriented generally horizontally. Yu teaches a Grill cleaner wherein the legs (Claws 22, See Fig. 2) are vertically oriented and the retaining plate (21, See Fig. 2) is oriented generally horizontally (See Fig. 2). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberger to incorporate the teachings of Yu and provide the grill cleaner with legs being oriented generally vertically and the retaining plate is oriented generally horizontally. Doing so would aid in the replacement of the bristle carrier allowing the user to unfasten the bristle career by just inserting a screw (See Para 17 of Yu), thereby increasing the ease of use and cost can be reduced since a damaged metal bristle carrier can be replaced with a new one rather than buying a new scraper. (See Para 17 of Yu)
Allowable Subject Matter
Claims 15, 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 15 the presented references of Weinberger and Yu does not teach, suggest nor discloses or make obvious the combination each spring of the plurality of springs having a proximate end diameter and a main body diameter with the proximate end diameter being larger than the main body diameter. 
Regarding Claim 16 the presented references of Weinberger and Yu does not teach, suggest nor discloses or make obvious the combination of the spring mount further including a back plate secured to the retaining plate, the proximate ends of the plurality of springs held between the back plate and the retaining plate. Claim 17 would be allowable based on its dependency to claim 16. 
     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michael Guido (US 9125480 B2) – Relates to a barbecue grill brush including a replaceable head wherein the bristles are attached. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723